Case: 13-10072   Date Filed: 03/04/2014   Page: 1 of 2


                                                     [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10072
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 7:12-cr-00008-HL-TQL-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

EARL WILCOX, JR.,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                              (March 4, 2014)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 13-10072     Date Filed: 03/04/2014   Page: 2 of 2


      Joseph D. Weathers, appointed counsel for Earl Wilcox, Jr. in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Wilcox’s conviction and

sentence are AFFIRMED.




                                          2